Citation Nr: 0635937	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In August 2005, the veteran submitted additional evidence 
directly to the Board to show that he is having continued 
medical problems due to past injuries while service in the 
Navy.  In the October 2006 Appellant's Brief, the veteran's 
representative waived the right to have this additional 
evidence referred to the RO for initial consideration.  
However, the additional evidence consisted of a duplicate 
copy of a service medical record dated in August 1954 
documenting a right foot injury and a medical statement from 
Dr. LAD, noting a diagnosis of gastrocnemius equinus 
deformity bilaterally and early osteoarthritis of the first 
metatarsophalangeal joint secondary to valgus deformity.  The 
Board finds the addition evidence, coupled with the veteran's 
August 2005 statement, as a claim for service connection for 
a right foot injury.  Therefore, this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  A claim for service connection for a head injury was 
denied by a November 1988 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the November 1988 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a head 
injury.

3.  A claim for service connection for a back injury was 
denied by a November 1988 rating decision that was not 
appealed.

4.  Evidence submitted subsequent to the November 1988 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a back 
injury.


CONCLUSIONS OF LAW

1.  The November 1988 rating decision which denied a claim 
for service connection for a head injury is final. 38 U.S.C. 
§ 4005 (C) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1988).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for residuals of a 
head injury is not reopened.  38 U.S.C.A. § 5108 (West 2002) 
38 C.F.R. § 3.156 (2006).

3.  The November 1988 rating decision which denied a claim 
for service connection for a back injury is final. 38 U.S.C. 
§ 4005 (C) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1988).

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for residuals of a 
back injury is not reopened.  38 U.S.C.A. § 5108 (West 2002) 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in December 2002 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The December 2002 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

It also advised him that new and material evidence was needed 
to reopen claims of service connection for a head injury and 
a back injury, and by advising the veteran of what was 
necessary to establish service connection effectively 
informed him of what was necessary to reopen his claims.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Since the Board has concluded that the veteran has not 
submitted new and material evidence, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records have been obtained.  
The Board notes that the veteran requested that records from 
the 1970s and 1980s be obtained from St. Elizabeth's 
Hospital.  The RO's December 2002 letter included four VA 
Forms 21-4142, Authorization for Release of Information, for 
the veteran to complete and send back.  The letter advised 
the veteran to complete a separate Form 21-4142 for each 
doctor or hospital where he was treated.  No completed VA 
Forms 21-4142 were received back at the RO so that VA could 
obtain these records on behalf of the veteran.  There is no 
indication in the record that any other additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in November 1988 , the RO denied the 
veteran's claims for service connection for head and back 
injuries.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C. § 4005 (C) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1988).  Thus, the November 1988 decision is final.  

The veteran's application to reopen his claim of service 
connection for residuals of a head injury and residuals of a 
back injury was received in November 2002.  The Board notes 
that there has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
As the veteran filed his claim after this date, the new 
version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a January 2003 rating decision, the 
RO declined to reopen the veteran's claims of entitlement to 
service connection for head and back injuries.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).    

The November 1988 rating decision denied service connection 
on the basis that the service medical records were completely 
negative for any complaints, treatment or diagnosis of head 
or back injuries and thus the claimed head and back injuries 
were not shown to have incurred in service.    

Thus in order for the claims to be reopened, the veteran must 
submit evidence of a head injury and a back injury in service 
and medical evidence of a nexus between the in-service injury 
and the veteran's current disability.  

New evidence submitted since the November 1988 rating 
decision consists of buddy statements by T.L., Jr., J.F.D, 
Sr., and C.G.R.; statements by J.M., A.A., and M.G.S.; 
medical statements by Dr. RGS dated in September 2002, 
December 2002; photographs; medical records dated from July 
2004 to October 2004 from the Dr. J.A.D. of Sports and Spine 
Institute; and the veteran's written statements. 

The November 1987 statement by T.L., Jr., noted, "This is to 
certify that I served aboard the USS Waldron DD699 as a 
pharmacist mate [from] April 1952 thru August 1954.  I 
remember treating a shipmate [the veteran] who was injured 
twice, once while refueling at sea and again during gunnery 
practice.  I don't remember the type of treatment or extent 
of his injuries incurred but do remember him being covered 
with fuel oil from the incident."

The October 2002 statement by J.F.D, Sr. noted, "While 
refueling the U.S.S. Waldron off the coast of the area of 
Japan, the ship parted from wave pressure against the other 
ship.  [The veteran] became entangled in the line (rope).  I 
was the first one on the scene to see him being pulled into 
danger.  I grabbed onto the line and a few other guys came in 
behind me to pull in a "tug-of-war" maneuver.  The oil on 
deck made our rescue efforts more difficult, but working 
together we succeeded in our mission to help our fellow crew 
member detour from what may have ended in a fatal 
situation."

The undated statement by C.G.R. noted, "I was a witness to 
an accident while serving aboard the USS Waldron DD 699.  We 
were about to take on fuel from an oil tender when a tending 
line was caught by a wave.  The crew lost control when the 
line uncoiled on deck at a high speed.  Everyone was running 
in all directions as [the veteran] was jerked up by his ankle 
in about seconds.  He hung up side down about 5 seconds until 
[E.T.], BM2 pulled out a knife and cut him down.  [The 
veteran] was handled by two others and after he was lowered 
to the deck he was taken to sick bay. ... " 

The statements submitted by J.M., A.A., and M.G.S. all report 
that the veteran told the authors that his headaches were due 
to an injury received while in the Navy.

The medical statements by Dr. RGS note that the veteran had 
been a patient of his office since Dr. N.J.G. retired in 
1995; that the veteran has degenerative spine, 
hyperlipidemia, and headaches, and that in the old medical 
records, the studies for the veteran's headaches were all 
negative and that the records state the onset of the 
headaches began with a concussion injury sustained while 
serving in the armed forces.

Medical records dated from July 2004 to October 2004 from Dr. 
J.A.D. include diagnoses of lumbar degenerative disc disease 
and left SI joint dysfunction and note that the veteran 
reported a long standing history of back pain dating back to 
the 1950s and that he was in the service and injured on two 
occasions.

While the newly-submitted buddy statements indicate that the 
veteran was involved in an accident on Board the U.S.S. 
Waldron in which he became entangled in ropes during 
refueling, these statements are not considered objective 
evidence of a head or back injury during service.  Neither 
J.F.D., Sr. or C.G.R. note any trauma to the veteran's head 
or back.  T.L., Jr., couldn't remember the type of treatment 
or extent of the veteran's injury.  Thus, the newly-submitted 
buddy statements are not evidence of in-service occurrence of 
a head or back injury, just evidence of an in-service 
occurrence which may or may not have resulted in an injury.   

In addition, the record is still absent competent medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  The medical statements by Dr. 
RGS are based on old records of Dr. N.J.G.  An August 1988 
statement by Dr. N.J.G. makes it clear that the veteran 
reported that the onset of the headaches began with a 
concussion injury sustained in a shell explosion while 
serving in the armed forces.  The medical records of Dr. 
J.A.D, are based on history provided by the veteran.  

Thus, Dr. RGS and Dr. J.A.D's statements are not competent 
medical evidence of a nexus between an in-service injury and 
the veteran's current disabilities as they are bare 
transcriptions of lay history, unenhanced by additional 
comment by the transcriber, and were rendered without a 
review of service medical records.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Grover v. West, 12 Vet. App. 109, 112 
(1999).  

Thus, while the evidence is new, it is not material in that 
it does not raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Therefore, the Board finds 
that the veteran has not submitted new and material evidence 
in order to reopen his claim for service connection for 
residuals of a head injury or residuals of a back injury; and 
the claim is not reopened.


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for residuals 
of a head injury is denied.

New and material evidence not having been submitted, the 
reopening of the claim for service connection for residuals 
of a back injury is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


